Citation Nr: 1038820	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-22 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and January 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In December 2009, the Board remanded this claim for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Service connection is in effect for PTSD and depressive 
disorder, rated as 30 percent disabling, cold injury of the left 
foot, rated as 20 percent disabling, cold injury of the right 
foot, rated as 20 percent disabling, bilateral hearing loss, 
rated as 20 percent disabling, residuals, fragment wound, left 
lateral knee, rated as 10 percent disabling, peroneal nerve 
irritation residuals of shrapnel wound of left leg, rated as 10 
percent disabling, bilateral tinnitus, rated as 10 percent 
disabling, and residuals of a nose injury, rated as non-
compensable.  A combined evaluation of 80 percent is in effect 
for the Veteran's service-connected disabilities.
 
2.  The Veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.




CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In a November 2006 letter, the RO provided the Veteran with 
notice of the evidence required to substantiate his claim for a 
TDIU.  The letter informed the Veteran of the evidence he should 
provide and explained what evidence VA would attempt to obtain on 
his behalf.  The letter explained how disability ratings and 
effective dates are determined.  This letter satisfied the timing 
requirements set forth in Pelegrini, as it was provided prior to 
the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has been 
afforded VA examinations.  

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


II.  Analysis of Claim

A total disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

The central inquiry is "whether the veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of education, 
special training and previous work experience, but not to his age 
or any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The Board must consider the effects of the veteran's service-
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. App. 
409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 537 
(1994), the Court indicated the Board cannot deny the veteran's 
claim for a TDIU without producing evidence, as distinguished by 
mere conjecture, that the veteran can perform work.

Service connection is currently in effect for PTSD and depressive 
disorder, rated as 30 percent disabling, cold injury of the left 
foot, rated as 20 percent disabling, cold injury of the right 
foot, rated as 20 percent disabling, bilateral hearing loss, 
rated as 20 percent disabling, residuals, fragment wound, left 
lateral knee, rated as 10 percent disabling, peroneal nerve 
irritation residuals of shrapnel wound of left leg, rated as 10 
percent disabling, bilateral tinnitus, rated as 10 percent 
disabling, and residuals of a nose injury, rated as non-
compensable.  A combined evaluation of 80 percent is in effect.

The Veteran meets the schedular criteria of 38 C.F.R. § 4.16(a).  
Thus, the issue is whether the Veteran's service- connected 
disabilities prevent him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which permits 
the individual to earn a "living wage").  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).

The central inquiry is "whether the veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of education, 
special training and previous work experience, but not to his age 
or any impairment caused by nonservice- connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

In March 2010, the Veteran had a VA audiology examination.  The 
VA examiner diagnosed bilateral moderate to severe sensorineural 
hearing loss and constant tinnitus.  The examiner opined that, 
based upon the Veteran's prior employment as pipeline operator, 
backhoe operator, mechanic and sub-sea engineer, his hearing loss 
would be expected to have some impact on his ability to hear 
especially verbal instructions, but would likely impact on his 
ability to actually perform his job duties.  However, with the 
assistance of his current hearing aids, verbal instructions would 
be expected to be improved and would further improve his ability 
to perform any verbal instruction-related tasks.  The examiner 
concluded that the Veteran's hearing loss would not significantly 
impact on his ability to obtain and maintain gainful employment 
in his prior career fields.

The Veteran had a VA examination for neurological disorders in 
March 2010.    The examination report noted that the Veteran 
previously worked in construction for many years.  The examiner 
noted that the Veteran stopped working at age 60 due to back pain 
and his left leg giving out.  The examiner did not provide an 
opinion regarding the impact of the Veteran's service connected 
disabilities on employability.

A March 2010 VA orthopedic examination noted a diagnosis of 
intermittent knee left knee pain due to retained shrapnel 
fragment  and degenerative changes.  The examiner indicated that 
the Veteran's service-connected knee condition does not result in 
social impairment.  Regarding occupational impairment, the 
examiner indicated that, due to his knee disability, the Veteran 
would have to have a sedentary job if he were to work again.  The 
examiner opined that this is a moot point, in view of the 
Veteran's advanced age, overall frail health, bradykinesia and 
tremors from Parkinson's disease, as well as significant 
congnitive impairment with possible Alzheimer's disease.  

A March 2010 VA mental disorders examination noted that the 
Veteran was not currently working and last worked approximately 
20 years ago.  The examiner noted that the Veteran was unable to 
work after a work-related accident.  It was noted that the 
Veteran worked in construction for approximately 35 years.  The 
Veteran reported no disciplinary actions or missed time from work 
due to mental health difficulties.  The Veteran reported that he 
got along well with co-workers and was a supervisor for a period 
of time in his career.  The Veteran reported essentially no 
occupational impairment due his post-traumatic stress disorder.  
He did well on the job and eventually stopped working due to a 
work-related injury.   

The Board notes that the Veteran had VA examinations in September 
2002 and February 2005 which did not address the impact of 
service-connected disabilities on employment.

Employment information submitted by the Veteran in November 2006 
indicated that he last worked in 1990.  The Veteran reported that 
his last four jobs were as a self-employed backhoe operator in 
1986, a mechanic in 1987, a backhoe operator in 1989 and a 
trencher putting in a gas line in 1990.  

The Veteran and his representative have pointed out the Veteran's 
advanced age.  The Board notes that the determination of 
unemployability is to be made without regard to age.  Hatlestad, 
supra.  The medical evidence reflects that, due to service-
connected disabilities, the Veteran is only able to engage in 
sedentary occupations.      As indicated by the Court in 
Fluharty, the determination of unemployability must consider 
employment and educational background.  A review of the Veteran's 
employment history indicates that the Veteran has primarily 
worked in positions which required physical labor.  Given the 
Veteran's employment background, the Board finds that the Veteran 
is more likely than not unable to engage in substantially gainful 
employment due to service-connected disabilities.  Accordingly, 
the Board concludes that entitlement to a TDIU is warranted.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


